DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4 and 10, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation wherein “said composition is composition (b)” renders the claim indefinite. In this case, since the preceding claim (claim 1) has an option choosing from three embodiment A, B or C, and if embodiment A, composition with only four components is chosen in the independent claim 1, then claim 2 is indefinite.
Claim 3 recites the limitation wherein “said composition is composition (c)” renders the claim indefinite. In this case, since the preceding claim (claim 1) has an option choosing from three embodiment A, B or C, and if embodiment A or B, composition with only four and or five components is chosen in the independent claim 1, then claim 3 is indefinite.
Claim 4 also indefinite for the same reasons as above (See claim 2, 3). 

Claim 11 recites the limitation "a feed gas stream" in line 3 renders the claim indefinite. It is unclear how it relates with the previously sited limitation of "a feed gas stream" line 1. For examination purpose examiner read the limitation as –the feed gas stream--. 
Claim 11 recites the limitation "said gas" in line 10 lacks antecedent basis. The limitation should read -- said feed gas stream--. Appropriate correction also required in claim 12.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rentler et al. (US 4,404,008).
In regard to claim 1, Rentler teaches a refrigerant composition selected from the following composition (a), (b) and (c): composition (a) consisting of: 
a first component (N2), a second component (methane), a third component (ethane), and a fourth component (propane) (See Col. 5, lines 12-23),
wherein said first component is nitrogen in the range of 5 mol.% to 35 mol.% (See Col. 5, lines 12-15, Rentler teaches 10 mol % of nitrogen),
said second component is methane in the range of 20 mol.% to 40 mol.% (See Col. 5, lines 12-15, Rentler teaches 40 mol % of methane),
said third component is ethane or ethylene in the range of 10 mol. % to 45 mol.% (See Col. 5, lines 12-15, Rentler teaches 35 mol % of ethane),
said fourth component is one of n-butane, isobutane, 1-butene, n-pentane or isopentane in the range of 10 mol.% to 35 mol.%, or propane or propylene in the range of 10 mol.% to 45 mol.% (See Col. 5, lines 12-15, Rentler teaches 15 mol % of propane), provided that the sum of the concentrations of the components does not exceed 100 mol.% (See Col. 5, lines 12-23).
Note: Section B and C are optional limitations since the claimed limitation give an option to select from a, b and C.

In regard to claim 4, Rentler teaches the refrigerant composition according to claim 1, wherein said composition is (a) (See the rejection of claim 1 above). 
In regard to claim 5, Rentler teaches the refrigerant composition according to claim 1, wherein said fourth component is isobutane, isopentane or 1-butene in the range of 10 mol. % to 35 mol. %, or propane or propylene in the range of 10 mol. % to 45 mol. % . See the rejection of claim 1 above. Rentler teaches 15 mol % of propane or propylene (See Col. 5, lines 12-15).
In regard to claim 10, fig. 1 of Rentler teaches a method of liquefying a gaseous substance (10) comprising cooling said gaseous substance by heat exchange (via at least HX 20) with a refrigerant composition according to claim 1 (See fig. 1; col. 5, line 58 to col. 6, line 57).
In regard to claim 11, fig. 1 of Rentler teaches a method for liquefying a feed gas stream (10), the method comprising: providing a feed gas stream (10)/18 comprising a gas, wherein said feed gas stream has an initial temperature (See col. 2, lies 26-27), precooling (via 22) said feed gas stream from said initial temperature to an intermediate temperature in a precooling step (via 22) by a closed loop cooling cycle with a precooling refrigerant stream yielding a precooled feed gas stream (stream 18 coming out of 22), cooling said precooled feed gas stream in a cooling step (via 24) from said intermediate temperature to a temperature below the boiling temperature or the critical temperature of said gas, wherein said precooling refrigerant stream comprises a refrigerant composition according to claim 1 (Rentler teaches cooling the feed stream enters a first stage exchanger unit 22 wherein it is cooled to approximately -198 ºF. The feed stream is then cooled in a second stage exchanger unit 24 where it is fully liquefied and cooled to a temperature of -248 ºF, See col. 2, lines 46-57).
In regard to claim 13, Rentler teaches the method according to claim 11, wherein said precooling step comprises: providing said precooling refrigerant stream with a first pressure, expanding said precooling refrigerant stream in a first expansion device (via 134) to a second pressure yielding an expanded precooling refrigerant stream (refrigerant coming out of valve 134), guiding said expanded precooling refrigerant stream and said feed gas stream such that heat can indirectly be transferred between the expanded precooling refrigerant stream and said feed gas stream (via 22), thereby cooling said feed gas stream to said intermediate temperature, .

Claim(s) 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US 2010/0281915).
In regard to claim 17, Robert teaches a refrigerant composition consisting of a first component, a second component, a third component, and a fourth component, wherein
(a) said first component is nitrogen in an amount of 8 mol.% to 18 mol.%,
said second component is methane in an amount of 30 mol.% to 36 mol.%,
said third component is ethane or ethylene in an amount of 28 mol.% to 35 mol.%, and
said fourth component is n-butane or isobutane in an amount of 22 mol.% to 28 mol.%, or n-pentane or isopentane in an amount of 15 mol.% to 25 mol.%. (See Roberts [para. 0049], wherein Roberts teaches an embodiment that consists a main liquefaction refrigerant that contain a mixture of 0-30% N.sub.2 and hydrocarbons such as methane (0-50%), ethane (0-75%), and butanes (0-50%).
Robert also teaches the composition of (d).
Note: Section B and C are optional limitations since the claimed limitation give an option to select from a, b, C and d.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rentler et al. (US 4,404,008).
In regard to claim 6, Rentler teaches a refrigerant composition consisting of: 10 mol. % to 23 mol. % nitrogen (See Col. 5, lines 9-15, Rentler teaches 2-12 mol % of nitrogen), 27 mol. % to 33 mol. % methane (See Col. 5, lines 9-15, Rentler teaches 35-45 mol % of methane), 11 mol. % to 38 mol. % ethane (See Col. 5, lines 9-15, Rentler teaches 32-42 mol % of ethane), and 16 mol. % to 30 mol. % n-butane, isobutane, isopentane, 1-butene or isobutane, or 20 mol. % to 40 mol. % propane (See Col. 5, lines 9-15, Rentler teaches 9-19 mol % of propane), provided 
Rentler teaches a refrigerant composition that consists a first component, a second component, a third component, and a fourth component, but does not explicitly teach the mol.% of the components. However, the mole percentages of the components are variable that can be modified, among others, by adjusting the concentration of the components of the refrigerant, wherein the precise percentage would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed nitrogen mole percentage cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the concentrations of the refrigerant in the process of Rentler, based on the feed gas composition and operating conditions to obtain the desired cooling or refrigeration (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 
Further, applicant has not disclosed that the claimed components range solves any stated problem or is for any particular purpose.
7 is rejected under 35 U.S.C. 103 as being unpatentable over Rentler et al. (US 4,404,008) in view of Fan et al. (US 4,901,533).
In regard to claim 7, Rentler teaches the refrigerant composition according to claim 1, Rentler teaches a refrigerant compositions wherein said compositions consists of nitrogen, methane, ethane and propane with the claimed mole percentages, but does not explicitly teach a fourth component consisting of at least one of the components of  n-butane, isobutane, isopentane or isobutane.
However, Fan teaches a process and apparatus for the liquefaction of a natural gas stream utilizing a mixed refrigerant, wherein the mixed refrigerant consists about 4-6 components of the following compounds, about 2-15 mole % nitrogen, about 20-45 mole % methane, about 20-40 mole % C2 (ethylene or ethane), about 0-15 mole % C3 (propane or propylene), about 0-35 mole % C4 (isobutane or N-butane), and about 0-15 mole % C5 (isopentane or N-pentane) (See Fan, Col. 6, line 65 to col. 7, line 3). In this case, since Rentler and Fan are analogous art directed to the same field of endeavor, namely liquefaction of a natural gas using a mixed refrigerant. It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to have substituted the propane component of Rentler with one of n-butane, isobutane, isopentane or isobutane component of Fan, because the substitution of art recognized equivalents as shown by Fan is within the level of ordinary skill in the art. In addition, the substitution of one surfactant for another is likely to be obvious when it does no more than yield predictable results (See MPEP 2143.A).

Claim 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rentler et al. (US 4,404,008) in view of Allam et al. (US 20050210914).
In regard to claims 12 and 14, Rentler teaches the method according to claim 11, wherein said feed gas stream (10/18) is precooled in said precooling step (via 22) to a temperature equal or above 80 K (cooled to approximately -198ºF ≈ 145K), yielding said precooled feed gas stream (See Rentler col. 2, lines 46-57; fig. 1), but does not explicitly teach and the feed gas stream comprises hydrogen and said precooled feed gas stream is brought into contact with a catalyst that is being able to catalyze conversion of ortho hydrogen to para hydrogen. However, Allam teaches a process and apparatus for liquefying hydrogen, wherein Hydrogen is liquefied by a process comprising pre-cooling hydrogen feed gas by indirect heat exchange against pressurized liquefied natural gas ("LNG") to produce pre-cooled hydrogen feed gas and pressurized natural gas, further cooling at least a portion of said pre-cooled hydrogen feed gas by indirect heat exchange against at least one refrigerant to produce condensable hydrogen gas and expanding at least a portion of said condensable hydrogen gas to produce at least partially condensed hydrogen, The system further uses ortho-para conversion catalyst optimally arranged at the cold end of the plant and assumes the usual optimal placement of heat exchangers and turbines in the hydrogen circuit at the cold end of the plant (See Allam, ¶ 0018, 0077, 0114, 0127). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of Rentler by using hydrogen as a feed gas or with a feed gas that comprises hydrogen and the cooled hydrogen feed gas is brought into contact with a catalyst being able to catalyze the conversion of ortho hydrogen to para hydrogen, as taught by Allam, as a simple substitution of one known element for another to obtain predictable result, in order to produce a condensed hydrogen product stream.
In regard to claim 15, Rentler teaches the method according to claim 14, wherein said feed gas stream is precooled in said precooling step (via 22) to a temperature of approximately -198ºF ≈ 145K (See Rentler col. 2, lines 46-57; fig. 1), but does not explicitly teach cooling it to a temperature in the range of 85 K to 120 K to yield said precooled feed gas stream. However, Since Rentler does teaches precooling to a temperature of 145 K, then the claimed temperature in the range of 85 K to 120 K constitutes a defined temperature recognized as a result-effective variable, i.e., a variable which achieves a recognized result. In this case, since the general conditions of the claim, i.e., the precooling step, is disclosed in the prior art by Rentler, then it is not inventive to discover an optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the temperature of precooling step of Rentler by precooling it to a temperature in the range of 85 K to 120 K, for the purpose of providing sufficient cooling as required by the instant invention. The obviousness is also evident by the fact that the present disclosure explicitly states that the precooling temperature of the feed gas stream is not critical (see paragraph 118).

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brostow et al. (US 2016/0327335).
In regard to claim 1, Brostow teaches a refrigerant composition selected from the following composition (a), (b) and (c): composition (b) consisting of: 
a first component, a second component, a third component, a fourth component, and a fifth component (See table 3) wherein 

said second component is methane in the range of 20 mol.% to 40 mol.% (See table 3, methane with 21.8 %), 
said third component is ethane or ethylene in the range of 10 mol.% to 45 mol.% (See table 3, ethylene with 32.2 %), and
said fourth component is one of n-butane, isobutane, 1-butene, n-pentane or isopentane in the range of 10 mol.% to 35 mol.%, or propane or propylene in the range of 10 mol.% to 45 mol.% (See table 3, propane with 24.1 %), and 
said fifth component is one of n-butane, isobutane, propane, propylene, n-pentane and isopentane (See table 3, also consists isobutane), wherein said fifth component is different from said fourth component, provided that the sum of the concentrations of the components does not exceed 100 mol.% ((See table 3, in this case the sum of the mol. % does not exceed 100).
Brostow teaches a refrigerant composition that consists a first component, a second component, a third component, a fourth component, and a fifth component, wherein the first component is nitrogen with a mol. % of 3.4%, but does not explicitly teach a nitrogen in range of 5 mol.% to 35 mol.%. However, the mole percentage of the nitrogen is variable that can be modified, among others, by adjusting the concentration of the components of the refrigerant, wherein the precise percentage would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed nitrogen mole percentage cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the concentrations of the refrigerant in the 
Further, applicant has not disclosed that the claimed nitrogen range solves any stated problem or is for any particular purpose.
Note: Section A and C are optional limitations since the claimed limitation give an option to select from a, b and C.
In regard to claim 2, Brostow teaches the refrigerant composition according to claim 1, wherein said composition is (b) (See the rejection of claim 1 above). 
In regard to claim 5, Brostow teaches the refrigerant composition according to claim 1, wherein said fourth component is isobutane, isopentane or 1-butene in the range of 10 mol. % to 35 mol. %, or propane or propylene in the range of 10 mol. % to 45 mol. %  (Brostow teaches 24.1 % of propane, See table 3). See the rejection of claim 1 above.


8 is rejected under 35 U.S.C. 103 as being unpatentable over Brostow et al. (US 2016/0327335) in view of Fan et al. (US  4,901,533).
In regard to claim 8, Brostow teaches the refrigerant composition according to claim 1, wherein Brostow teaches a refrigerant compositions wherein said compositions consists of nitrogen, methane, ethylene, propane and isobutane with the claimed mole percentages (as modified above in claim 1), but does not explicitly teach a refrigerant composition consists of: 22 mol. % nitrogen, 29 mol. % methane, 28 mol. % ethane, 12 mol. % isobutane and 9 mol. % isopentane (which in this case, Brostow teaches propane instead of isopentane). However, Fan teaches a process and apparatus for the liquefaction of a natural gas stream utilizing a mixed refrigerant, wherein the mixed refrigerant consists about 4-6 components of the following compounds, about 2-15 mole % nitrogen, about 20-45 mole % methane, about 20-40 mole % C2 (ethylene or ethane), about 0-15 mole % C3 (propane or propylene), about 0-35 mole % C4 (isobutane or N-butane), and about 0-15 mole % C5 (isopentane or N-pentane) (See Fan, Col. 6, line 65 to col. 7, line 3). In this case, since Brostow and Fan are analogous art directed to the same field of endeavor, namely liquefaction of a natural gas using a mixed refrigerant. It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to have substituted the propane component of Brostow with one of isopentane component of Fan, because the substitution of art recognized equivalents as shown by Fan is within the level of ordinary skill in the art. In addition, the substitution of one surfactant for another is likely to be obvious when it does no more than yield predictable results (See MPEP 2143.A).


s 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson (US 4,033,735).
In regard to claim 1, Swenson teaches a refrigerant composition selected from the following composition (a), (b) and (c): composition (c) consisting of: 
a first component, a second component, a third component, a fourth component, a fifth component, and a sixth component (See Table 3) wherein 
said first component is nitrogen in the range of 5 mol.% to 35 mol.% (See table 3, nitrogen with 0-12 %),  
said second component is methane in the range of 20 mol.% to 40 mol.% (See table 3, C1: methane with 20-36 %), 
said third component is ethane or ethylene in the range of 10 mol.% to 45 mol.% (See table 3, C2: ethane or ethylene with 20-40 %), 
said fourth component is one of n-butane, isobutane, 1-butene, n-pentane or isopentane in the range of 10 mol.% to 35 mol.%, or propane or propylene in the range of 10 mol.% to 45 mol.% (See table 3, C3: propane or propylene with 2-12 %),
said fifth component is one of n-butane, isobutane, propane, propylene, n-pentane and isopentane, wherein said fifth component is different from said fourth component (See table 3, col. 8, lines 54-63, C4: n-butane or isobutane), and 
said sixth component is one of n-butane, isobutane, propane, propylene, n-pentane and isopentane, and wherein said sixth component is different from said fourth component and said fifth component (See table 3, col. 8, lines 54-63, C5: n-butane or isobutane), provided that the sum of the concentrations of the components does not exceed 100 mol.% (see table 3).
See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir.1997); MPEP § 2144.05.I. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify or optimized the concentration of the components of the refrigerant based on the feed gas composition and operating conditions, as a routine skill in the art/by routine experimentation, in order to obtain the desired cooling or refrigeration. 
Further, applicant has not disclosed that the claimed nitrogen and propane or propylene ranges solves any stated problem or is for any particular purpose.
Note: Section A and B are optional limitations since the claimed limitation give an option to select from a, b and C.
In regard to claim 3, Swenson teaches the refrigerant composition according to claim 1, wherein said composition is (c) (See the rejection of claim 1 above). 
In regard to claim 5, Swenson teaches the refrigerant composition according to claim 1, wherein said fourth component is isobutane, isopentane or 1-butene in the range of 10 mol. % to . 

Claim 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Longworth (US 5,337,572).
In regards to claim 16, Longworth a refrigerant composition selected from the following compositions (a), (b) and (c): composition (a) consisting of: (a) a first component (nitrogen), a second component (Argon), a third component (selected from Ethane, Ethylene, Propane, Isopentane and Isobutane), and a fourth component (selected from Ethane, Ethylene, Propane, Isopentane and Isobutane) (See Col. 4, lines 4-14), wherein Longworth teaches a refrigerant combination of gases that include Nitrogen, Argon and at least two other gases selected from Ethane, Ethylene, Propane, Isopentane and Isobutane, wherein said first component is nitrogen in the range of 20 mol.% to 45 mol.% (See Col. 4, lines 4-14), said second component is argon in the range of 20 mol.% to 45 mol.% (See Col. 4, lines 4-14), said third component is ethane or ethylene (in this case, select one Ethane or Ethylene) (See Col. 4, lines 4-14), said fourth component is one of isobutane, isopentane or 1-butene or propane or propylene [in this case, selected one from Propane, Isopentane and Isobutane] (See Col. 4, lines 4-14), provided that the sum of the concentrations of the components does not exceed 100 mol.%. Longworth teaches a refrigerant composition that consists a first component, a second component, a third component, and a fourth component, but does not explicitly teach the exact mol.% of the components. However, the mole percentages of the components are variable that can be modified, among others, by adjusting the concentration of the components of the refrigerant, wherein the precise 
Further, applicant has not disclosed that the claimed component ranges solves any stated problem or is for any particular purpose.

Note: Section B and C are optional limitations since the claimed limitation give an option to select from a, b and C.

In regard to claim 9, see the rejection of claim 16 above. 


Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection (see the rejections of all the claims above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763